RESOLUCIÓN
Al amparo de la autoridad que otorga el Art. V, Sec. 11, de la Constitución del Estado Libre Asociado de Puerto Rico, LPRA, Tomo 1, al Tribunal Supremo para destituir a los jueces de los demás tribunales, por las causas y me-*506diante el procedimiento que se disponga por ley, y en con-formidad con el Art. 6.006 de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 (4 LPRA see. 24 et seq.), que provee para aprobar el procedimiento dis-ciplinario de los jueces y las juezas del Tribunal de Primera Instancia y del Tribunal de Apelaciones, se enmiendan las Reglas 13(a), 14, 16(b), 17(a), 20, 21(a), 26(d)(3), 27(d), 28(a), 28(c), 28(d), 30(a) y (b) y 32 de Disciplina Judicial, 4 LPRA Ap. XV-B. Estas reglas dispondrán lo que se indica a continuación.
Regla 13(a):
(a) El Presidente o la Presidenta designará a uno de los Comisionados Asociados o a una de las Comisionadas Asocia-das, que sea abogado o abogada, para que en un término no mayor de quince (15) días, a partir del recibo del informe de investigación remitido por el Director o la Directora, evalúe dicho informe y proceda a determinar mediante resolución si existe o no causa probable para presentar una querella o una petición de retiro involuntario.
Regla 14:
Si el Comisionado Asociado o la Comisionada Asociada de-termina mediante resolución que existe causa probable, lo no-tificará al Secretario o a la Secretaria y ordenará a la Oficina de Asuntos Legales o a la persona que designe el Director o la Directora, que presente la querella o petición de retiro involuntario. El Secretario o la Secretaria notificará la resolu-ción a la parte promovente, al juez promovido o a la jueza promovida y al Director o a la Directora, dentro de los cinco (5) días siguientes a la determinación de causa probable.
Regla 16(b):
(b) El Secretario o la Secretaria, dentro de los cinco (5) días siguientes a la determinación de no causa probable, notificará por correo la resolución y la orden de archivo al juez promo-vido o a la Jueza promovida y al Director o a la Directora.
Regla 17(a):
(a) La Oficina de Asuntos Legales o la persona designada por el Director o la Directora presentará la querella o la peti-ción de retiro involuntario ante el Secretario o la Secretaria dentro de los diez (10) días siguientes a la notificación de la determinación de causa probable.
*507Regla 20:
(a) Las partes se notificarán mutuamente las solicitudes de descubrimiento de prueba que presenten a la Comisión, así como todo escrito, en conformidad con la Regla 26(b).
(b) La Comisión concederá a las partes los términos que considere razonables hasta un máximo de sesenta (60) días, según la complejidad y naturaleza del caso, para que estas cumplan con los mecanismos de descubrimiento de prueba so-licitados conforme a la Regla 24.
(c) La toma de deposición de testigos requerirá la autoriza-ción de la Comisión, previa determinación de la necesidad de utilizar dicho procedimiento.
(d) Las partes podrán estipular la prueba.
Regla 21(a):
(a) La Comisión celebrará una vista evidenciaría para reci-bir prueba sobre la querella o petición de retiro involuntario dentro de los treinta (30) días siguientes a la expiración del término concedido a las partes para que estas cumplan con los mecanismos de descubrimiento de prueba.
Regla 26(d)(3):
(3) Las mociones de prórroga se fundamentarán con hechos concretos y no con meras generalizaciones. Solo se aceptará una (1) prórroga durante cada etapa del procedimiento. Las mociones de prórrogas presentadas para dilatar los procedi-mientos deberán referirse al Tribunal Supremo para cualquier sanción disciplinaria que estime pertinente. Como regla general, el exceso de trabajo del abogado o de la abogada no se considerará una razón adecuada para justificar una prórroga.
Regla 27(d):
(d) Las partes podrán grabar simultáneamente los procedi-mientos mediante su propio equipo de grabación.
Regla 28(a):
(a) Al concluir la presentación de la prueba, la Comisión preparará un informe que incluirá sus determinaciones de he-chos y conclusiones de derecho, así como su recomendación. Además, podrá requerir memorandos de derecho a las partes. La Comisión redactará el informe y lo notificará a las partes dentro del término de treinta (30) días.
Regla 28(c):
(c) Las partes tendrán un término simultáneo de diez (10) *508días, contado a partir de la notificación del informe, para soli-citar a la Comisión:
(1) una reconsideración de las determinaciones de hechos formuladas;
(2) una reconsideración de la recomendación, o
(3) la formulación de determinaciones de hechos adicio-nales, consignando su texto, procedencia y justificación.
Regla 28(d):
(d) Si transcurre el término de diez (10) días, concedido en el inciso (c), y las partes no han presentado escrito alguno ante la Comisión, o esta deniega algún escrito presentado, el in-forme será final. La Comisión lo presentará al Tribunal dentro de un término no mayor de cinco (5) días desde que el informe fue final. No será necesario notificar de nuevo a las partes si la Comisión no enmendó su informe y el que le presenta al Tribunal es el mismo informe del inciso (a) de esta regla.
Regla 30(a) y (b):
(a) Las partes podrán comparecer por escrito ante el Tribunal para exponer sus respectivas posiciones dentro de los diez (10) días siguientes a la notificación del informe de la Comi-sión, en conformidad con lo dispuesto en la Regla 27.
(b) Transcurrido el término de diez (10) días dispuesto en el inciso (a), el caso quedará sometido para la decisión final del Tribunal, el cual lo atenderá con carácter prioritario.
Regla 32:
Los términos dispuestos en estas reglas son de estricto cumplimiento. Solo podrán ser prorrogados mediante una so-licitud escrita presentada por cualquier parte dentro del tér-mino cuya prórroga se solicite, mostrando las razones que la justifiquen y en conformidad con la Regla 26(d)(3). Solo se aceptará una (1) prórroga durante cada etapa del procedimiento. Esta solicitud se resolverá:
(a) durante la etapa del trámite en la Oficina de Adminis-tración de los Tribunales por el Director o la Directora;
(b) durante el trámite ante la Comisión por su Presidente o Presidenta, y
(c) durante el trámite ante el Tribunal por el Juez Presi-dente o la Jueza Presidenta, o por el Tribunal, según sea el caso.

Estas enmiendas entrarán en vigor inmediatamente. Publíquese.

*509Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo